Citation Nr: 1433097	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) claims file.

In this case, although the Veteran has filed a claim seeking service connection for PTSD specifically, he has also several psychiatric disabilities in addition to PTSD.  See September 2005 VA Treatment Record. The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


FINDINGS OF FACT

1. In May 2007, the Veteran sought to reopen his claim of service connection for PTSD.  By a September 2007 rating decision, the RO denied the Veteran's claim on the basis that no new and material evidence had been submitted with the Veteran's claim to reopen.  The Veteran did not perfect an appeal of the September 2007 rating decision.

2. Evidence received since the September 2007 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. A preponderance of the evidence is against a finding that the Veteran has a psychiatric disability, including PTSD, which had its clinical onset in or is otherwise related to his service; a psychosis was not manifested to a compensable degree within the first post service year. 


CONCLUSIONS OF LAW

1. The September 2007 rating decision that denied the application to reopen the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the September 2007 rating decision in connection with the Veteran's claim of entitlement to service connection for a psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. A chronic, acquired psychiatric disability, including PTSD, was not incurred in or aggravated by the Veteran's active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's December 2009 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That notice letter details the type of evidence necessary to both reopen a claim for service connection and substantiate a reopened claim for service connection.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

It is noted that a nexus examination has not been obtained in this case.  However, such is not required in order to make a final adjudication.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The probative evidence of record does not indicate that the Veteran's psychiatric disabilities are in any way related to his period of active service.  Further, the Veteran's assertions that he has suffered from psychiatric symptomatology since service and his description of stressor incidents in service that caused his PTSD are not credible.  As such, a VA examination is not required under the standards of McLendon.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

I. New and Material Evidence

The RO previously denied the claim of service connection for PTSD by a January 2003 rating decision.  The RO considered service treatment records and medical records associated with the claims file.  In the January 2003 denial, the RO determined that service connection for PTSD was not warranted because the evidence of record did not show that the Veteran had been diagnosed with PTSD and there was inadequate information to show that the Veteran indeed experienced an in-service stressor.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in January 2003.  He did not perfect an appeal, and the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

In September 2005, the Veteran sought to reopen the RO's January 2003 denial.  In an April 2006 rating decision, the RO declined to reopen the claim of service connection for PTSD. The Veteran was notified of this decision and of his procedural and appellate rights by letter in April 2006.  He did not perfect an appeal, and the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

In May 2007, the Veteran again sought to reopen the claim.  By way of a September 2007 rating decision, the RO declined to reopen the claim of service connection for PTSD.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in September 2007.  He did not perfect an appeal of this decision, and it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 2007 rating decision includes various VA treatment records, a letter from the Veteran to the First Lady, a September 2011 statement of the Veteran, an April 2013 lay statement from R.E., an April 2013 statement from the Veteran's brother and the April 2013 hearing testimony.

The Board concludes that the additional evidence, in particular, the Veteran's April 2013 hearing testimony, is new and material with respect to the issue of service connection for PTSD. At his April 2013 hearing, the Veteran described additional in-service stressors.  Specifically, the Veteran asserted that he intervened in an incident where one individual threatened to slit another individual's throat.  See Hearing Transcript at pg. 11. The Veteran also stated that he was involved in certain situations where a group of racist civilians threatened to come and harm the Veteran while he was stationed in Louisiana.  Id at pg. 4.  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides more detail as to the Veteran's purported stressors which, because they had not been verified, served as the basis for the last prior denial.  The additional evidence is presumed credible, and is probative.  Consequently, the Veteran's claim of entitlement to service connection for a psychiatric disability is reopened.
 

II. Service Connection

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  The February 2011 statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For a veteran who served 90 days or more during a period of war, a chronic disease becoming manifest to a degree of 10 percent or more within one year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002).  Diseases included are psychosis, any of the anxiety states and dysthymic disorder or depressive neurosis.  38 U.S.C.A. § 1112(b)(2)(A)-(C) (West 2002); 38 C.F.R. §§ 3.307(a) , 3.309(a) (2013) (See also 38 C.F.R. § 3.384).  This presumption is rebuttable where there is affirmative evidence to the contrary or evidence to establish an intercurrent disease was contracted or injury occurred or the disability is due to the veteran's own willful misconduct.  38 U.S.C.A. § 1113(a) (West 2002). 

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) covers a situation where the evidence shows a veteran served in combat. 

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment applies to the Veteran because his application for service connection for PTSD was pending before VA on or after July 12, 2010. 

The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance.  Id. The event or circumstance must have involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others. Id.  Examples of the event or circumstance include: an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.  Also, the veteran's response to the event or circumstance must involve a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  Id. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2013). 

The Veteran began his period of active service in Louisiana.  See Hearing Transcript at pg. 3. There, the Veteran reported that he experienced racism from members of the Ku Klux Klan and the local police.  See id; September 2011 Statement of Veteran.  He reported purchasing a gun to hide underneath his pillow for safety.  Id.  Then, while still on active duty, the Veteran was transferred to Germany.  Id.  There, he experienced individuals who committed suicide and the Veteran also claimed to have intervened in planned murders.  Hearing Transcript at pg. 5.  The Veteran also reported seeing fragment grenades.  Id.  The Veteran also reported that racism was also a problem in Germany, along with drugs and violence.  Id at pg. 7. Upon his separation from active duty, no psychiatric abnormalities were noted.  See August 1970 Report of Medical Examination.

The Veteran then served a period in the National Guard. A June 1973 enlistment examination noted no psychiatric abnormalities.  In a June 1973 report of medical history, the Veteran himself stated that he never had any frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran reported the same in April 1981 and February 1985 reports of medical history.  In both of those reports, the Veteran affirmatively reported being in good health.  No psychiatric abnormalities were noted on April 1981 and February 1985 reports of medical examinations.

During the interim between 1981 and 1985, in appealing a decision for a non-service pension, the Veteran affirmatively stated that "I have a nervous condition." November 1983 Appeal to the Board.  

Almost twenty years later, the Veteran filed a claim for service connection for PTSD.  See July 2001 Claim. The Veteran was provided a VA examination in August 2002.  There, the Veteran reported that he began experiencing stress and anxiety while stationed in Louisiana.  He reported increasing stress and anxiety with his transfer to Germany during active duty.  The Veteran also explained that after his period of active duty, he was involved in a motor vehicle accident, where he began experiencing increased anxiety, stress, and depression.  The Veteran noted that he was diagnosed with PTSD following the motor vehicle accident and he was prescribed Prozac. The examiner noted that the Veteran experienced flashbacks.  A diagnosis of PTSD was noted.

On VA examination in September 2002, the Veteran reported drinking alcohol during service to relieve symptoms of depression and anxiety.  The Veteran reported encountering Vietnam veterans while in Germany on active duty.  The Veteran also reported being involved in a motor vehicle accident while in the National Guard and that he was seriously injured then.  The examiner explained that a diagnosis of PTSD was not appropriate as the Veteran had not experience the threat of death, nor had he experienced witnessing traumatic events.  The examiner diagnosed the Veteran with major depressive disorder and anxiety disorder.

In an August 2002 statement, the Veteran explained that he was seriously injured in the motor vehicle accident and that two individuals died as a result of the accident.  According to the Veteran, that experience caused him to "...relapse and have flashbacks of [his] military life." The Veteran also reported dealing with violent individuals during service and also having to watch Ku Klux Klan rallies while in service.

The Veteran was treated at a VA facility in December 2005.  There, he explained that he was experiencing flashbacks and nightmares about his experiences in service.  He explained that he had listened to other veterans' stories and experienced trauma.  The VA psychiatrist diagnosed the Veteran with depressive disorder not otherwise specified and ruled out a diagnosis of PTSD.

The Veteran was again seen by a VA psychologist in September 2005.  There, the Veteran recounted seeing a fellow cook die after cutting his wrist.  He also saw someone hanging from a rope, along with a man holding a pistol to another man. The Veteran also saw an injury by fragging.  The Veteran stated that he experienced a great deal of emotional distress while still in service.  The VA psychologist diagnosed the Veteran with PTSD and depressive disorder not otherwise specified.  

The Veteran submitted a lay statement from R.E. dated April 2013.  R.E. stated that he served in the 3rd Infantry Division in Germany.  R.E. explained that he experienced racism and that drug use was highly rampant in Germany during the 1970s. 

The Veteran also submitted an April 2013 statement from his brother.  In that statement, the Veteran's brother explained that the Veteran experienced racism and stressful situations while in service.  He also stated that "[the Veteran's] exposure to such traumatizing behaviors caused him to have depression, nightmares, sleepless nights...."

The Veteran testified before the undersigned in April 2013.  There, he explained that he did not begin experiencing problems until after he left service.  See Hearing Transcript at pg. 13.  The Veteran affirmatively stated "...I wasn't having problems until after I got out of service." Id.  Instead, the Veteran traced the beginning of his psychiatric problems to "...right around in the eighties." Id.  The Veteran also reiterated experiencing racism and violent situations while in both Germany and Louisiana during active service.  See id at pg. 3-5.

To the extent that the Veteran is competent to describe the onset of his psychiatric problems, when they occurred and how they continued since service, the Board does not find the Veteran to be a credible historian.  A review of the evidence of record reveals major inconsistencies as to the onset of the Veteran's psychiatric problems.  The Veteran denied psychiatric problems of any sort at his separation medical examination in 1970.  Likewise, during enlistment examinations for the National Guard, the Veteran thrice denied having any psychiatric problems at any time.  See June 1973, April 1981 and February 1985 Reports of medical Examinations.  Nonetheless, in between the April 1981 and February 1985 enlistment examinations, in filing for a non-service pension, the Veteran asserted that he suffered from a nervous condition.  See November 1983 Appeal to the Board.  

Beginning in 2002, after filing his first claim for service connection for PTSD, the Veteran began asserting that he experienced psychiatric problems during his period of active service.  At his September 2002 VA examination, the Veteran made clear that he "...started experiencing depression and anxiety while he was in service..." Likewise, at his August 2002 VA examination, it was noted "...in 1968, while stationed in Louisiana, he began to develop some episodes of anxiety and stress." 

Despite the Veteran's earlier assertions that he began experiencing psychiatric symptoms during his period of active service, at his recent hearing before the undersigned, the Veteran made clear that he experienced no psychiatric problems during service.  Indeed, the Veteran affirmatively stated "...I wasn't having problems until after I got out of service." Hearing Transcript at pg. 13.  Instead, the Veteran traced the beginning of his psychiatric problems to "...right around in the eighties." Id.  

The Veteran has inconsistently asserted when his present psychiatric problems had their onset.  The Veteran never asserted that he experienced psychiatric problems in service until he first filed a claim for service connection.  Moreover, the Veteran has recently changed his story as he now asserts that he never experienced any psychiatric problems until the 1980s.  See Hearing Transcript at pg. 13.  The Veteran made clear at his recent hearing that he never experienced any sort of psychiatric trouble during his period of active service.  See id.  The Board finds his assertions that he began experiencing psychiatric problems in service to be not credible, given the inconsistencies amongst his various statements.  See Caluza, 7 Vet. App. at 511.

The Board also notes that the Veteran himself has inconsistently related his psychiatric problems to different stressors.  Despite inconsistently reporting that psychiatric symptoms began in service, the Veteran also reported that he experienced psychiatric symptomatology as a result of the motor vehicle accident where two individuals died.  See August 2002 VA Examination Report.  Further, the Veteran testified that his psychiatric problems began in the 1980s, which is around the time that he was involved in the fatal motor vehicle accident.  See Hearing Transcript at pg. 13.  After being denied service connection, the Veteran's recent claims of stressor incidents include suicides, planned murders, fragment grenades, and racism.  Despite the incredible nature of the Veteran's assertions that psychiatric problems began in service, the Board has no reason to question the Veteran's assertions that he began experiencing psychiatric problems in the 1980s around the time he was involved in the fatal motor vehicle accident (which is no longer described as a stressor).

Given that the Veteran's statements that he began experiencing psychiatric symptoms are not credible, the Board concludes that presumptive service connection is not warranted as there is no credible evidence that the Veteran developed psychosis within one of his period of active service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  Service connection under a showing of continuity of symptomatology is also not warranted as there is not credible evidence whatsoever that the Veteran has experienced the symptoms of psychosis since his period of active service.  See Walker v. Shinseki, 708 F.3d 1331 (2013) (service connection for disabilities under 38 C.F.R. §3.309(a) may be established by a showing that the Veteran has experienced a continuity of symptomatology since service).  

Regarding direct service connection, the Board concludes that there is no probative evidence linking a diagnosis of any psychiatric disability with any incident occurring during active service.  The Veteran has been diagnosed with several psychiatric disabilities.  Specifically, the Veteran has been diagnosed with PTSD, depressive disorder not otherwise specified, and anxiety disorder not otherwise specified.  See August 2002 VA Examination Report; September 2002 VA Examination Report; September 2005 VA Treatment Record.  

Despite those diagnoses, the Board finds that to the extent that any clinician linked a psychiatric diagnosis with the Veteran's experiences during active service, such an etiological opinion is of no probative value.  Specifically, the August 2002 VA examiner relied on the fact that the Veteran "...began to experience some episodes of anxiety and stress [while in service]."  Likewise, the September 2002 examiner relied on the fact that the Veteran "...started experiencing depression and anxiety while he was in the service through the encounters with Viet Nam veterans who affected him with their stories."  Finally, the September 2005 diagnoses of PTSD and depressive disorder were predicated on the fact that the Veteran "experienced a great deal of emotional distress while he was still in the Army after these events...." September 2005 VA Treatment Record.  

In evaluating medical opinion evidence, the Board may reject a medical opinion based on facts provided by a veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by a veteran that formed the basis for the opinion.  But the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by a veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).  If the history given is accurate there is no reason to discount that opinion.

In this instance, however, the history relied on by the diagnosing clinicians was not accurate.  Indeed, as discussed above, the Veteran's statements asserting that he began experiencing psychiatric symptoms in service are not credible.  Thus, the fact that each clinician relied on those not credible statements renders any etiological opinion by those clinicians not credible and certainly not probative.  Indeed, it is material that in relating certain psychiatric diagnoses to the Veteran's period of active service, those clinicians relied on the Veteran's not credible assertions that he began experiencing psychiatric symptoms during active service.  Thus, the Board finds there is no probative or credible evidence of record indicating any link between the Veteran's psychiatric disabilities and his period of active service.  

The Board also notes that to the extent that the Veteran, R.E., and the Veteran's brother attempt to link the Veteran's psychiatric ailments with his period of active service, those lay individuals are not competent to provide such an etiological link.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007).

Thus, as there is no credible and probative evidence linking any of the Veteran's psychiatric disorders, including PTSD, anxiety and depression, with any incidence of service, service connection cannot be granted.  This is despite the fact that the regulatory provision concerning "fear of hostile military or terrorist activity" does not require a verified stressor in order to service connect PTSD.  That provision, like all of the other service connection provisions, requires some nexus between the Veteran's disability and his period of active service.  As explained above, given that there is no probative and credible evidence of nexus, the Veteran's claim of service connection must be denied.  The Board need not assess the credibility of the Veteran's purported stressors.

The reliable and most probative evidence in the file shows that the Veteran's disability was incurred after service; not during service or within one year after service.  38 U.S.C.A. § 1112(b)(2)(A)-(C) ; 38 C.F.R. §§ 3.307(a), 3.309(a).  A clear preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, to include depression, anxiety and PTSD, and the reasonable doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder, including PTSD, is reopened.  To this extent only, the claim is granted.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


